DETAILED ACTION
Applicant’s preliminary amendment, filed May 11, 2020, are fully acknowledged by the Examiner. Currently, claims 21-37 are pending and newly added, with claims 1-20 cancelled. The following is a complete response to the May 11, 2020 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement filed March 9, 2022 fails to comply with 37 CFR 1.98(a)(1). The IDS includes a number of lined through references which are deficient for at least one of the following reasons: 1) the cited reference fails to have a date associated with its inclusion, and 2) the cited reference fails to have a copy of the reference included. The information disclosure statement has been placed in the application file, but the lined-through information referred to therein has not been considered.
Specification
The disclosure is objected to because of the following informalities: The Examiner respectfully requests that Applicant update the status of each application in paragraph [0001] of the Specification to reflect the current status of each application with the Office.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,610,286 B2) further in view of Houser (US Pat. Pub. 2012/0116266). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding independent claim 21, it is clear that the functionality set forth in the claim are to be found in the methodology of patented claim 1. The difference between the instant claim and the patented claim exists in the various structure set forth in instant claim 21 including the ultrasonic transducer, shaft, and end effector structure. However, Houser teaches that it is known for a surgical device with an ultrasonic transducer, shaft, clamp arm, ultrasonic blade, and one or more electrode. Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art to utilize the known surgical instrument structure of Houser to perform the claimed methodology in the patented claim. The patented claim already sets forth RF energy and ultrasonic energy with Houser being an exemplary device for performing such a claimed method involving both energy modalities as well as in combination with the staple detection.
Regarding claim 22, see patented claim 2;
Regarding claim 23, see patented claim 3;
Regarding claim 24, see patented claim 4;
Regarding claim 25, see patented claim 5;
Regarding claim 26, see patented claim 6;
Regarding claim 27; see patented claim 7.
Regarding independent claim 28, substantially the same rationale as applied to independent claim 21, is equally applicable to the relationship between independent claim 28 and patented claim 8. Houser would be relied upon to address the obvious differences between the instant and patented claim.
Regarding claim 29, see patented claim 9;
Regarding claim 30, see patented claim 10;
Regarding claim 31, see patented claim 11.
Regarding independent claim 32, substantially the same rationale as applied to independent claims 21 and 18, is equally applicable to the relationship between independent claim 32 and patented claim 13. Houser would be relied upon to address the obvious differences between the instant and patented claim.
Regarding claim 33, see patented claim 14;
Regarding claim 34, see patented claim 15;
Regarding claim 35, see patented claim 16;
Regarding claim 36, see patented claim 17;
Regarding claim 37, see patented claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794